Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the amendment filed 29 November 2021.  Claims 1, 11 have been amended.  Claim 17 has been canceled.  Claims 1-16 are pending and have been considered below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 2, 8-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lacaze et al. (US 2014/0068439 A1) in view of Leblang et al. (US 8,953,841 B1) and further in view of Setton (US 2013/0278427 A1) and Kawai et al. (US 2002/0067412 a1).

Claim 1. Lacaze discloses a method of rendering a user interface to a geographical information system (GIS), the method comprising: 
presenting to a display a geographical visualization view of a region in the user interface to the GIS, the geographical visualization view comprising a map of the region, displaying a navigation map (P. 0052)
a first object in the region that moves over time, reviewing after-action and real time mission camera, ladar and navigation sensor data (P. 0008) of an unmanned ground vehicle (UGV) by a remote operator who controls the vehicle (P. 0032) a navigation map displays the traveled path of the vehicle in a first color and the current position of the vehicle is indicated by a triangle in a second color (P. 0052) It is clear that a remote operator may control the UGV during a mission to record sensor data and then review the recorded data post mission; and 
in response to receiving a video request selection of a particular video sensor of the first objects in the geographical visualization view of the region, invoking a video request for the particular video sensor and displaying on the display a video stream of streaming video from the particular video sensor that is received in response to the video request, a point selected on either the navigation map or the scroll bar will display the corresponding camera image at the vehicle's respective time and position (P. 0049) the user can watch the live stream (P. 0077) The claim only requires a video request of a particular video sensor, but the claim does not disclose how the request is made; in Lacaze, a symbol is displayed along the path at the current location and time of the vehicle and a user is able to select a point on the map to display video from the vehicle at the selected point
in response to receiving a search window trajectory request, getting information about the first object within a search window both from the particular video sensor within a first geographic region associated with the search window and from information associated with the search window that is stored in a database storing historical information, users drags a bounding box over a map and navigation paths are drawn with search results that summarize the collections (time segmented data), a timeline represents the start time of each collection, when an event on the timeline is selected, the collection information is displayed in the search results, 360 degree imagery is displayed and multiple images from different parts of the timeline can be displayed simultaneously (P. 0068), and 
providing to the display a visual representation of a projected trajectory of the first object, thereby displaying on the display a geographical visualization of the projected trajectory of the first object to a user of the display, navigation paths will be drawn on the display map with search results that summarize the collections (time segmented data) found in the bounding box (P. 0068); 
monitoring a second object in a surrounding area of the region of the geographical visualization view, users may view and compare Visualization Enhancement for Situational Awareness (VESA) data for multiple vehicles (P. 0066) the location of the vehicle for each selected image is represented by an icon ,
the search window trajectory request comprising a query pattern that comprises information retrieval and database selection constraints, the bounding box will result in search results that summarize the collections (time segmented data) found in the bounding box (P. 0068),
the geographical visualization view further comprising a trajectory path of the first object, the navigation map displays the traveled path of the vehicle as created by two-dimensional LADAR in a first color and the current position of the vehicle is indicated by a triangle in a second color (P. 0052),
the geographical visualization view further comprising a marker to tag the trajectory path of the first object, a path of the vehicle is accompanied by a video of the vehicle’s camera and a user may tag events in the video (P. 0060) and the event is notated on the path with an indicator (P. 0062, Fig. 10) a user may add, edit, or delete an event (P. 0063, Fig. 11) [in the future] a "tag" based search allows the user to annotate the image data and search by keywords (P. 0066) In Paragraph 0041, Applicant’s specification states, “[t]he user interface can include markers to tag the movement .  

Lacaze does not disclose performing a time- and speed-based prediction of a future location of the first object based on a recent trajectory of the first object, as disclosed in the claims.  However, Lacaze discloses tracking the speed of a vehicle (P. 0045, 0054) the database/map server system allows users to view and compare Visualization Enhancement for Situational Awareness (VESA) data for multiple vehicles (P. 0066).  In the same field of invention, Leblang discloses image processing may identify one or more objects included in an image to identify whether there may be a hazard in the predicted or probable path of travel of the user, and information is received from sensors including a compass, a microphone, accelerometers, communication interfaces, a GPS device for determining the speed of travel of the user to predict a likelihood of a collision or other encounter with one or more of the objects recognized by the object recognition model (C. 11, L. 17-37).  Therefore, considering the teachings of Lacaze and Leblang, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine performing a time- and speed-based prediction of a future location of the first object based on a recent trajectory of the first object with the teachings of Lacaze.  One would have been motivated to combine performing a time- and speed-based prediction of a future location of the first object based on a recent trajectory of the first object with the teachings of Lacaze in order to in order to provide more complete situational awareness for the vehicle in Lacaze with respect to other objects in the environment of the vehicle to allow a user to identify other objects or hazards in the vicinity of the vehicle.

Lacaze does not disclose the prediction of the future location comprising associating each updated stream from the video sensor with a function allowing prediction of future values of the video sensor, as disclosed in the claims.  Howeve, Leblang discloses image processing may identify one or more objects included in an image to identify whether there may be a hazard in the predicted or probable path of travel of the user, and information is received from sensors including a compass, a microphone, accelerometers, communication interfaces, a GPS device for determining the speed of travel of the user to predict a likelihood of a collision or other encounter with one or more of the objects recognized by the object recognition model (C. 11, L. 17-37).  Therefore, considering the teachings of Lacaze and Leblang, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the prediction of the future location comprising associating each updated stream from the video sensor with a function allowing prediction of future values of the video sensor with the teachings of Lacaze and Leblang.  One would have been motivated to combine the prediction of the future location comprising associating each updated stream from the video sensor with a function allowing prediction of future values of the video sensor with the teachings of Lacaze and Leblang in order to in order to provide more complete situational awareness for the vehicle in Lacaze with respect to other objects in the environment of the vehicle to allow a user to identify other objects or hazards in the vicinity of the vehicle.

Lacaze does not disclose including monitoring a speed at which the second object is moving by performing updates on the speed at which the second object is moving periodically at an update frequency; determining whether the speed at which the second object is moving is above a non-zero threshold; and if it is determined that the speed at which the second object is moving is above the non-zero threshold speed, increasing or keeping stable the update frequency of the updates on the speed at which the second object is moving, and if it is determined that the speed at which the second object is moving is not above the non-zero threshold speed, decreasing the update frequency of the updates on the speed at which the second object is moving, thereby optimizing bandwidth of the GIS, as disclosed in the claims.  Lacaze discloses tracking the speed of a vehicle (P. 0045, 0054) the database/map server system allows users to view and compare Visualization Enhancement for Situational Awareness (VESA) data for multiple vehicles (P. 0066) and Leblang discloses the detected hazard may be an approaching vehicle or pedestrian (C. 3, L. 31-46) the GPS device can detect movement of the device from a first location to a second location and may be activated only periodically unless movement of the device has been detected, in which case .  However, Lacaze does not explicitly disclose tracking the speed of a second vehicle.  In the same field of invention.  Setton discloses attaching a sensor for measuring environmental condition data to a vehicle, wherein the data sampling frequency is set automatically using a speed measuring component and the measurement data is transmitted to a remote server (P. 0006) one or more drones or unmanned aerial vehicles (UAVs) may be tracked (P. 0023) wherein the sensor is included in a device (P. 0055) and the sensor can be a GPS that provides spatio temporal correlation (P. 0066) wherein the data sampling frequency is adjusted based on moving speed, the higher the speed, the higher the sampling frequency is set, wherein specific sampling frequencies are applied to specific object speeds (P. 0101).  That is, Lacaze already discloses tracking the speed of a vehicle, and Setton discloses that different speed thresholds are used to determine corresponding sampling frequencies, the combination of Setton with Lacaze provides a mechanism for transmitting the speed of a vehicle to a server, and sampling the speed of a vehicle at a higher rate at higher speeds and sampling the speed of the vehicle at a reduced rate at lower speeds.  Therefore, considering the teachings of Lacaze, Leblang and Setton, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine including monitoring a speed at which the second object is moving by performing updates on the speed at which the second object is moving periodically at an update frequency; determining whether the speed at which the second object is with the teachings of Lacaze and Leblang.  One would have been motivated to combine including monitoring a speed at which the second object is moving by performing updates on the speed at which the second object is moving periodically at an update frequency; determining whether the speed at which the second object is moving is above a non-zero threshold; and if it is determined that that the speed at which the second object is moving is above the non-zero threshold speed, increasing or keeping stable the update frequency of the updates on the speed at which the second object is moving, and if it is determined that the speed at which the second object is moving is not above the non-zero threshold speed, decreasing the update frequency of the updates on the speed at which the second object is moving, thereby optimizing bandwidth of the GIS with the teachings of Lacaze and Leblang in order to save bandwidth since fewer samples are required to track vehicles traveling at slower speeds than at higher speeds (Lacaze: P. 0079) .

Lacaze does not disclose the trajectory path having an invisible buffer placed around it such that, when an input from the user indicating a selection of the invisible buffer is received by the GIS, it is interpreted by the GIS to be a selection of the trajectory path, upon selection of a camera on the map window by clicking the mouse, one, closest to the click position of the mouse, of the plurality of cameras on the map window may be selected (P. 0161), said selection means selects an input unit corresponding to the symbol closest to a point designated on the map (Claim 13) While Paragraph 0161 of Kawai discloses that the camera closest to the selected point is selected and then the user may drag the focal point of the camera, Claim 13 makes it clear that the selection of the camera is a separate and independent operation from the dragging; the selection region around a camera is defined by distance and is not shown on the map, therefore, Kawai reads on an invisible buffer.  Therefore, considering the teachings of Lacze, Leblang, Setton and Kawai, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the trajectory path having an invisible buffer placed around it such that, when an input from the user indicating a selection of the invisible buffer is received by the GIS, it is interpreted by the GIS to be a selection of the trajectory path with the teachings of Lacaze, Leblang and Setton.  One would have been motivated to combine the trajectory path having an invisible buffer placed around it such that, when an input from the user indicating a selection of the invisible buffer is received by the GIS, it is interpreted by the GIS to be a selection of the trajectory path with the teachings of Lacaze, Leblang and Setton in order to allow a user to quickly and efficiently navigate to and select an object among a plurality of objects on a screen.

Claim 2. Lacaze, Leblang, Setton and Kawai disclose the method of claim 1, and Lacaze further discloses displaying the video stream comprises presenting a video player in a sub-window in the user interface to the GIS, a de-warped image taken from the camera 814 is located on the right side of the window 800 as shown in FIG. 8 (P. 0055), There are two ways to explore the images of the path mapped by the vehicle: in space by clicking on any point of the navigation map 800 or in time by using the horizontal scroll bar 816 or playback controls 817 below the camera image 814 (P. 0057).  

Claim 8. Lacaze, Leblang, Setton and Kawai disclose the method of claim 1, and Lacaze further discloses the video request selection comprising an indication of a selection command on the trajectory path the first object presented on the map, the current position of the vehicle is indicated by a triangle 803 in a second color (P. 0052), the point selected on either the navigation map 800 or the scroll bar 816 will display the corresponding camera image 814 at the vehicle's respective time and position (P. 0057) wherein the images loaded (See Fig. 15) can be real-time live streamed (P. 0077).  

Claim 9. Lacaze, Leblang, Setton and Kawai disclose the method of claim 1, and Leblang further discloses the GPS device can detect movement of the .  Therefore, considering the teachings of Lacaze, Leblang, Setton and Kawai, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine requesting information on the first object within the geographical visualization view of the region at a first rate for the first object moving at a first range of speed and at a second rate for the object moving at a second range of speed, the first rate being lower than the second rate and the first range of speed being slower than the second range of speed with the teachings of Lacaze, Leblang, Setton and Kawai.  One would have been motivated to combine requesting information on the first object within the geographical visualization view of the region at a first rate for the first object moving at a first range of speed and at a second rate for the object moving at a second range of speed, the first rate being lower than the second rate and the first range of speed being slower than the second range of speed with the teachings of Lacaze, Leblang, Setton and Kawai in order to allow the device to operate more efficiently by reserving resources by sampling the position information at a rate that is commensurate with the speed of the vehicle (Labang: C. 9, L. 64 – C. 10, L. 4).

Claim 10. Lacaze, Leblang, Setton and Kawai disclose the method of claim 9, and Lacaze further discloses the vehicle will have a set of sensors to observe the environment, and will either autonomously make .  Therefore, considering the teachings of Lacaze, Leblang, Setton and Kawai, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the first rate and the second rate being determined by the GIS with the teachings of Lacaze, Leblang, Setton and Kawai.  One would have been motivated to combine the first rate and the second rate being determined by the GIS with the teachings of Lacaze, Leblang, Setton and Kawai in order to provide a more effective central point of control to coordinate the mission of the vehicles in Lacaze where it is inconvenient or impossible for an operator of a vehicle to control the mission (Lacaze: Paragraph 0032).

Claim(s) 3, 5-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lacaze et al. (US 2014/0068439 A1) in view of Leblang et al. (US 8,953,841 B1) and Setton (US 2013/0278427 A1) and Kawai et al. (US 2002/0067412 a1) and further in view of Coffman et al. (US 2012/0280087 A1).

Claim 3. Lacaze, Leblang, Setton and Kawai disclose the method of claim 2, and Lacaze further discloses receiving an indication of a user manually shifting a time pointer of the video in the video player, the current position of the vehicle is indicated by a triangle 402 in a second color (P. 0043), the point selected on either the navigation map 400 or the scroll .  Lacaze discloses that the timeline may be shifted and different events along the timeline may be displayed, while it may be obvious, Lacaze does not explicitly disclose that the vehicle symbol is moved along the path as the timeline is shifted.  However, Lacaze, Leblang, Setton and Kawai do not explicitly disclose in response to receiving an indication of a user manually shifting a time pointer of the video in the video player, displaying the first object corresponding to the particular video sensor in a different position on the map in the geographical visualization view, the position corresponding to an actual location or an estimated location of the first object at a time indicated by the time pointer in the video player, as disclosed in the claims.  In the same field of invention, Coffman discloses the graphical user interface includes a timeline, a three-.  Therefore, considering the teachings of Lacaze, Leblang, Setton, Kawai and Coffman, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine in response to receiving an indication of a user manually shifting a time pointer of the video in the video player, displaying the first object corresponding to the particular video sensor in a different position on the map in the geographical visualization view, the position corresponding to an actual location or an estimated location of the first object at a time indicated by the time pointer in the video player with the teachings of Lacaze, Leblang, Setton and Kawai.  One would have been motivated to combine in response to receiving an indication of a user manually shifting a time pointer of the video in the video player, displaying the first object corresponding to the particular video sensor in a different position on the map in the geographical visualization view, the position corresponding to an actual location or an estimated location of the first object at a time indicated by the time pointer in the video player with the teachings of Lacaze, Leblang, Setton and Kawai in order to allow a user of Lacaze to update both the video image and the vehicle position on the map simultaneously as the user scrolls through the image display with the timeline, the image corresponding to the video taken at the vehicle’s position at the 

Claim 5. Lacaze, Leblang, Setton and Kawai disclose the method of claim 1, but do not disclose presenting a trajectory path control panel listing available movement trajectories sent from the GIS in response to a historical trajectory request for a historical trajectory of the first object, as disclosed in the claims.  However, in the same field of invention, Coffman discloses a user creates various future flight paths in a time-based manner, the user then selects one of the different future flight paths to be used to control UAV 160; the selected future flight path is then uploaded and used to control UAV 160 (P. 0015), an input command selecting the first future flight path to be uploaded to the appropriate UAV is received. The input command may be received as a selection from a menu (P. 0054).  Therefore, considering the teachings of Lacaze, Leblang, Setton, Kawai and Coffman, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine presenting a trajectory path control panel listing available movement trajectories sent from the GIS in response to a historical trajectory request for a historical trajectory of the first object with the teachings of Lacaze, Leblang, Setton and Kawai.  One would have been motivated to combine presenting a trajectory path control panel listing available movement trajectories sent from the GIS in response to a historical trajectory request for a historical trajectory of the first object with the teachings of Lacaze, Leblang, Setton and Kawai in order to help the users of Lacaze to 

Claim 6. Lacaze, Leblang, Setton, Kawai and Coffman disclose the method of claim 5, and Coffman further discloses the user may then monitor the UAV's flight path and orientation via telemetry from onboard navigation systems (P. 0005), a user creates various future flight paths in a time-based manner, as discussed in more detail below. The user then selects one of the different future flight paths to be used to control UAV 160. The selected future flight path is then uploaded and used to control UAV 160 (P. 0015), a marker may similarly move along any alternate future flight paths associated with the UAVs (P. 0020), the user may create several future flight paths, then, over the course of a UAV's flight, the user may change the selected future flight path numerous times (P. 0061).  Therefore, considering the teachings of Lacaze, Leblang, Setton, Kawai and Coffman, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine in response to receiving a selection of a particular trajectory of the first object listed in the trajectory path control panel, animating the map and the trajectory path from a perspective of the first object along a path of the particular trajectory with the teachings of Lacaze, Leblang, Setton, Kawai and Coffman.  One would have been motivated to combine in response to receiving a selection of a particular trajectory of the first object listed in the trajectory path control panel, animating the map and the trajectory path from a perspective of the first object with the teachings of Lacaze, Leblang, Setton, Kawai and Coffman in order to help the users of Lacaze to be more efficient by programming the vehicle to follow known paths which proved to be more effective in the past and to monitor the progress of the vehicle throughout the mission (see Lacaze: Paragraph 0006).

Claim 7. Lacaze, Leblang, Setton, Kawai and Coffman disclose the method of claim 5, and Leblang further discloses the GPS device can detect movement of the device from a first location to a second location and may be activated only periodically unless movement of the device has been detected, in which case the GPS device may begin monitoring the direction of travel, velocity of travel, etc. (C. 9, L. 42-47) image processing may identify one or more objects included in an image to identify whether there may be a hazard in the predicted or probable path of travel of the user, and information is received from sensors including a compass, a microphone, accelerometers, communication interfaces, a GPS device for determining the speed of travel of the user to predict a likelihood of a collision or other encounter with one or more of the objects recognized by the object recognition model (C. 11, L. 17-37) and Coffman further discloses the user may create several future flight paths, then, over the course of a UAV's flight, the user may change the selected future flight path numerous times (P. 0061).  Therefore, considering the teachings of combine the historical trajectory request is invoked at regular intervals with the teachings of Lacaze, Leblang, Setton, Kawai and Coffman.  One would have been motivated to combine the historical trajectory request is invoked at regular intervals with the teachings of Lacaze, Leblang, Setton, Kawai and Coffman in order to ensure that the vehicle in Lacaze has the most up-to-date path information so the vehicle can stay on the path of the mission.

Claim(s) 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lacaze et al. (US 2014/0068439 A1) in view of Leblang et al. (US 8,953,841 B1) and Setton (US 2013/0278427 A1) and Kawai et al. (US 2002/0067412 a1) and Coffman et al. (US 2012/0280087 A1) and further in view of Sartipi et al (US 2012/0316782 A1).

Claim 4. Lacaze, Leblang, Setton, Kawai and Coffman disclose the method of claim 3, but do not disclose in response to receiving the indication of the user manually shifting the time pointer of the video stream in the video player, rendering on the map a polygonal projection onto the Earth surface of the particular video sensor's observed view, the polygonal projection having a movement across the map synchronized with the playback of the video stream, as disclosed in the claims.  However, Lacaze discloses the LADAR maps 815 are now semi-transparent when compared to the embodiment of FIG. 3, allowing the user to view the aerial imagery underneath the map; the current position of the , and Coffman discloses the graphical user interface includes a timeline, a three-dimensional map, one or more future flight paths for one or more UAVs (e.g., UAV 160), an overhead 3D map of a particular geographic area (e.g., a geographic area corresponding to the location of UAV 160); display 170 may also present an icon representing each UAV being controlled; as the user advances or rewinds the flight time, the UAV icons may move along their selected path (P. 0020).  Paragraph 0039 of Applicant’s specification discloses “a polygonal projection of the sensor's view to earth surface can be provided as part of the visualization and synchronized with the playback of the video player”, however, both Lacaze and Coffman disclose that a representation of the vehicle may be displayed on the path of the map, but in each of Lacaze and Coffman, the icon is not displayed as a polygonal projection onto the Earth surface of the particular video sensor's observed view.  In the same field of invention, Sartipi discloses a traveling vehicle 1310 traveling on a path on a map (P. 0075, Figure 13), displaying a .  Therefore, considering the teachings of Lacaze, Leblang, Setton, Kawai, Coffman and Sartipi, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine in response to receiving the indication of the user manually shifting the time pointer of the video stream in the video player, rendering on the map a polygonal projection onto the Earth surface of the particular video sensor's observed view, the polygonal projection having a movement across the map synchronized with the playback of the video stream with the teachings of Lacaze, Leblang, Setton, Kawai and Coffman.  One would have been motivated to combine in response to receiving the indication of the user manually shifting the time pointer of the video stream in the video player, rendering on the map a polygonal projection onto the Earth surface of the particular video sensor's observed view, the polygonal projection having a movement across the map synchronized with with the teachings of Lacaze, Leblang, Setton, Kawai and Coffman in order to allow a user of Lacaze to update both the video image and the vehicle position on the map simultaneously as the user scrolls through the image display with the timeline, the image corresponding to the video taken at the vehicle’s position at the time shown on the timeline and providing more detail for the selected or current location to more effectively assist the user in observing the surroundings of the selected vehicle (See Lacaze: Paragraph 0006).

Claim(s) 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lacaze et al. (US 2014/0068439 A1) in view of Kawai et al. (US 2002/0067412 a1) and further in view of Leblang et al. (US 8,953,841 B1) and Setton (US 2013/0278427 A1).

Claim 11. Lacaze discloses a method of rendering a user interface to a geographical information system (GIS), the method comprising: 
presenting to a display a geographical visualization view of a region in the user interface to the GIS, the geographical visualization view comprising a map of the region, displaying a navigation map (P. 0052) and 
trajectories of one or more objects in the region, or a surrounding area of the region, that may move over time, the present invention is an after-action and real time mission review tool that displays camera, ladar and navigation sensor data (P. 0008), the navigation map 801 displays the traveled path 802 of the ; 
allowing a user to select a first object of the one or more objects and/or a point in time by an interaction with the map, the present invention is an after-action and real time mission review tool that displays camera, ladar and navigation sensor data (P. 0008), below the camera image 814 is a horizontal scroll bar 816 used to progress through the timeline of the mission; each slider increment 817 is equivalent to moving one second in time. The scroll bar 816 also allows a user to jump to any point from the beginning to the end of the trial; the left and right keyboard keys allow for quickly incrementing or decrementing of the slider 817 (P. 0055), the point selected on either the navigation map 800 or the scroll bar 816 will display the corresponding camera image 814 at the vehicle's respective time and position (P. 0057)
at a rendered polyline of a particular trajectory of the first object of the one or more objects, the navigation map 400 displays the traveled path 401 in a first color (P. 0043), the point selected on either the navigation map 800 or the scroll bar 816 will display the corresponding camera image 814 at the vehicle's respective time and position (P. 0057), 
selection of the first object and/or the point in time indicating at least an interest in a visualization of the map in space and/or time, the navigation map 801 displays the traveled path 802 of the vehicle as created by two-dimensional LADAR in a first color; the current position of the vehicle is indicated by a triangle 803 in a second color (P. 0052), the point selected on either the navigation map 800 or the scroll bar 816 will display the corresponding camera image 814 at the vehicle's respective time and position (P. 0057);
in response to receiving a search window trajectory request, getting information about the first object within a search window both from a sensor within a first geographic region associated with the search window and from information associated with the search window that is stored in a database storing historical information, users can drag a bounding box over a map and navigation paths will be drawn on the display map with search results that summarize the collections (time segmented data) found in the bounding box; a timeline , and 
providing to the display a visual representation of a projected trajectory of the first object, thereby displaying on the display a geographical visualization of the projected trajectory of the first object to the user, navigation paths will be drawn on the display map with search results that summarize the collections (time segmented data) found in the bounding box (P. 0068); 
monitoring a second object, of the one or more objects, in the surrounding area of the region of the geographical visualization view, the database/map server system allows users to view and compare Visualization Enhancement for Situational Awareness (VESA) data for multiple vehicles (P. 0066) the location of the vehicle for each selected image is represented by an icon on the map (P. 0068) performing a query on a plurality of vehicles (P. 0071, 0072) It is clear that a plurality of vehicles can be monitored
the search window trajectory request comprising a query pattern that comprises information retrieval and database selection constraints, the bounding box will result in search results that summarize the collections (time segmented data) found in the bounding box (P. 0068),
the geographic visualization view further comprising  trajectory path of the first object, navigation paths will be drawn on the display map with search results that summarize the collections (time segmented data) found in the bounding box (P. 0068),
the geographic visualization view further comprising a marker to tag the trajectory path of the first object, a path of the vehicle is accompanied by a video of the camera of the vehicle and a user may tag events in the video (P. 0060) and the event is notated on the path with an indicator (P. 0062, Fig. 10) a window is provided for user to add, edit, or delete an event (P. 0063, Fig. 11) the future work may involve adding a "tag" based search which allows the user to annotate the image data and search by keywords (P. 0066) In Paragraph 0041, Applicant’s specification states, “[t]he user interface can include markers to tag the movement trajectories on the map in case the trajectories are too small to be seen from global view”, however the claim does not include any .  

Lacaze does not disclose allowing a user to select a first object at or within a buffer around a rendered polyline of a particular trajectory of the first object of the one or more objects; whereby the first object is determined as the object of the nearest trajectory to a point or region of the interaction and a selected point in time is determined as the point in time at which the first object was located at a point on the particular trajectory closest to the point or region of the interaction, as disclosed in the claims.  However, in the same field of invention, Kawai discloses upon selection of a camera on the map window by clicking the mouse, one, closest to the click position of the mouse, of the plurality of cameras on the map window may be selected (P. 0161), said selection means selects an input unit corresponding to the symbol closest to a point designated on the map (Claim 13) While Paragraph 0161 of Kawai discloses that the camera closest to the selected point is selected and then the user may drag the focal point of the camera, Claim 13 makes it clear that the selection of the camera is a separate and independent operation from the dragging.  Therefore, considering the teachings of Lacze and Kawai, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine allowing a user to select a first object at or within a buffer around a rendered polyline of a particular trajectory of the first object of the one or more objects; whereby the first object is with the teachings of Lacaze.  One would have been motivated to combine allowing a user to select a first object at or within a buffer around a rendered polyline of a particular trajectory of the first object of the one or more objects; whereby the first object is determined as the object of the nearest trajectory to a point or region of the interaction and a selected point in time is determined as the point in time at which the first object was located at a point on the particular trajectory closest to the point or region of the interaction with the teachings of Lacaze in order to allow a user to quickly and efficiently navigate to and select an object among a plurality of objects on a screen.

Lacaze and Kawai do not disclose performing a time and speed-based prediction of a future location of the selected first object based on the particular trajectory of first object, as disclosed in the claims.  However, Lacaze discloses tracking the speed of a vehicle (P. 0045, 0054) the database/map server system allows users to view and compare Visualization Enhancement for Situational Awareness (VESA) data for multiple vehicles (P. 0066).  In the same field of invention, Leblang discloses image processing may identify one or more objects included in an image to identify whether there may be a hazard in the predicted or probable path of travel of the user, and information is received from sensors including a compass, a microphone, accelerometers, communication .  Therefore, considering the teachings of Lacaze, Kawai and Leblang, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine performing a time and speed-based prediction of a future location of the selected first object based on the particular trajectory of first object with the teachings of Lacaze and Kawai.  One would have been motivated to combine performing a time and speed-based prediction of a future location of the selected first object based on the particular trajectory of first object with the teachings of Lacaze and Kawai in order to in order to provide more complete situational awareness for the vehicle in Lacaze with respect to other objects in the environment of the vehicle to allow a user to identify other objects or hazards in the vicinity of the vehicle.

Lacaze does not disclose including monitoring a speed at which the second object is moving by performing updates on the speed at which the second object is moving periodically at an update frequency; determining whether the speed at which the second object is moving is above a non-zero threshold; and if it is determined that that the speed at which the second object is moving is above the non-zero threshold speed, increasing or keeping stable the update frequency of the updates on the speed at which the second object is moving, and if it is determined that the speed at which the second object is moving is not above the non-zero threshold speed, decreasing the update tracking the speed of a vehicle (P. 0045, 0054) the database/map server system allows users to view and compare Visualization Enhancement for Situational Awareness (VESA) data for multiple vehicles (P. 0066).  However, Lacaze does not explicitly disclose tracking the speed of a second vehicle.  In the same field of invention, Setton discloses attaching a sensor for measuring environmental condition data to a vehicle, wherein the data sampling frequency is set automatically using a speed measuring component and the measurement data is transmitted to a remote server (P. 0006) wherein the sensor is included in a device (P. 0055) and the sensor can be a GPS that provides spatio temporal correlation (P. 0066) wherein the data sampling frequency is adjusted based on moving speed, the higher the speed, the higher the sampling frequency is set, wherein specific sampling frequencies are applied to specific object speeds (P. 0101).  That is, Lacaze already discloses tracking the speed of a vehicle, and Setton discloses that different speed thresholds are used to determine corresponding sampling frequencies, the combination of Setton with Lacaze provides a mechanism for transmitting the speed of a vehicle to a server, and sampling the speed of a vehicle at a higher rate at higher speeds and sampling the speed of the vehicle at a reduced rate at lower speeds.  Therefore, considering the teachings of Lacaze, Kawai, Leblang and Setton, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine a with the teachings of Lacaze, Kawai, Leblang and Setton.  One would have been motivated to combine a speed at which the second object is moving by performing updates on the speed at which the second object is moving periodically at an update frequency; determining whether the speed at which the second object is moving is above a non-zero threshold; and if it is determined that that the speed at which the second is moving object is above the non-zero threshold speed, increasing or keeping stable the update frequency of the updates on the speed at which the second object is moving, and if it is determined that the speed at which the second object is moving is not above the non-zero threshold speed, decreasing the update frequency of the updates on the speed at which the second object is moving, thereby optimizing bandwidth of the GIS with the teachings of Lacaze, Kawai, Leblang and Setton in order to save bandwidth since fewer samples are required to track vehicles traveling at slower speeds than at higher speeds (Lacaze: P. 0079) .

the prediction of the future location comprising associating each updated stream from the sensor with a function allowing prediction of future values of the sensor, as disclosed in the claims.  Howeve, Leblang discloses image processing may identify one or more objects included in an image to identify whether there may be a hazard in the predicted or probable path of travel of the user, and information is received from sensors including a compass, a microphone, accelerometers, communication interfaces, a GPS device for determining the speed of travel of the user to predict a likelihood of a collision or other encounter with one or more of the objects recognized by the object recognition model (C. 11, L. 17-37).  Therefore, considering the teachings of Lacaze, Kawai, Leblang and Setton, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the prediction of the future location comprising associating each updated stream from the sensor with a function allowing prediction of future values of the sensor with the teachings of Lacaze, Kawai, Leblang and Setton.  One would have been motivated to combine the prediction of the future location comprising associating each updated stream from the sensor with a function allowing prediction of future values of the sensor with the teachings of Lacaze, Kawai, Leblang and Setton in order to in order to provide more complete situational awareness for the vehicle in Lacaze with respect to other objects in the environment of the vehicle to allow a user to identify other objects or hazards in the vicinity of the vehicle.

the trajectory path [of the first object] having an invisible buffer placed around it such that, when an input from the user indicating a selection of the invisible buffer is received by the GIS, it is interpreted by the GIS to be a selection of the trajectory path, as disclosed in the claims.  However, Kawai discloses upon selection of a camera on the map window by clicking the mouse, one, closest to the click position of the mouse, of the plurality of cameras on the map window may be selected (P. 0161), said selection means selects an input unit corresponding to the symbol closest to a point designated on the map (Claim 13) While Paragraph 0161 of Kawai discloses that the camera closest to the selected point is selected and then the user may drag the focal point of the camera, Claim 13 makes it clear that the selection of the camera is a separate and independent operation from the dragging; the selection region around a camera is defined by distance and is not shown on the map, therefore, Kawai reads on an invisible buffer.  Therefore, considering the teachings of Lacaze, Kawai, Leblang and Setton, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the trajectory path [of the first object] having an invisible buffer placed around it such that, when an input from the user indicating a selection of the invisible buffer is received by the GIS, it is interpreted by the GIS to be a selection of the trajectory path with the teachings of Lacaze, Kawai, Leblang and Setton.  One would have been motivated to combine the trajectory path [of the first object] having an invisible buffer placed around it such that, when an input from the user indicating a selection of the invisible buffer is received by the GIS, it is interpreted by the GIS to be a selection of the trajectory path with the teachings of Lacaze, Kawai, Leblang and Setton in order to allow a user to quickly and efficiently navigate to and select an object among a plurality of objects on a screen.

Claim(s) 12-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lacaze et al. (US 2014/0068439 A1) in view of Kawai et al. (US 2002/0067412 a1) and Leblang et al. (US 8,953,841 B1) and Setton (US 2013/0278427 A1) and further in view of Sartipi et al. (US 2012/0316782 A1).

Claim 12. Lacaze, Kawai, Leblang and Setton disclose the method of claim 11, but do not disclose in response to receiving an indication of the selected first object and/or the selected point of time, rendering on the map polygonal projections onto the Earth surface of any relevant video sensors' observed views, as disclosed in the claims.  However, Lacaze discloses, the LADAR maps 815 are now semi-transparent when compared to the embodiment of FIG. 3, allowing the user to view the aerial imagery underneath the map; the current position of the vehicle is indicated by a triangle 803 in a second color, where the front of the vehicle is designated by the point of the triangle (P. 0052, Figure 8), the map area 801 where the robot path 802, LADAR 815, and aerial imagery 806 are displayed can now be panned and zoomed to get a detailed view of the area (P. 0056, Figure 9), that is, an aerial view is provided and when the user zooms in on this aerial view, a sensor’s observed view will be displayed as the map, however, a separate aerial view is .   In the same field of invention, Sartipi discloses a traveling vehicle 1310 traveling on a path on a map (P. 0075, Figure 13), displaying a magnification of an area around a point of the vehicle displaying an Earth view of the area around the vehicle (P. 0076, Figure 14), the appearance, size and shape of the map magnifier may be configurable, i.e. the magnifier may be polygonal in shape (P. 0100), specifying one or more of a size and shape of the magnified portion (P. 0101) While Lacaze discloses it is the map itself that is zoomed and not that the zoomed in portion of the map is rendered on the map, Lacaze does disclose that the zoomed in map contains the traveling vehicle at its current position and time or the position and time determined by the position of the slider on the timeline, and the moving vehicle in Sartipi and the traveling vehicle in Lacaze are equivalent and Sartipi displays a magnifier for the moving car as it is moving.  Therefore, considering the teachings of Lacaze, Kawai, Leblang, Setton and Sartipi, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine in response to receiving an indication of the selected first object and/or the selected point of time, rendering on the map polygonal projections onto the Earth surface of any relevant video sensors' observed views with the teachings of Lacaze, Kawai, Leblang and Setton.  One would have been motivated to combine in response to receiving an indication of the selected first object and/or the selected point of time, rendering on the map polygonal projections onto the Earth surface of any relevant video sensors' with the teachings of Lacaze, Kawai, Leblang and Setton in order to allow a user of Lacaze to update both the video image and the vehicle position on the map simultaneously as the user scrolls through the image display with the timeline, the image corresponding to the video taken at the vehicle’s position at the time shown on the timeline and providing more detail for the selected or current location to more effectively assist the user in observing the surroundings of the selected vehicle (See Lacaze: Paragraph 0006).

Claim 13. Lacaze, Kawai, Leblang, Setton and Sartipi disclose the method of method of claim 12, and Lacaze further discloses, the present invention is an after-action and real time mission review tool that displays camera, ladar and navigation sensor data (P. 0008), the LADAR maps 815 are now semi-transparent when compared to the embodiment of FIG. 3, allowing the user to view the aerial imagery underneath the map;  the navigation map 801 displays the traveled path 802 of the vehicle as created by two-dimensional LADAR in a first color; the current position of the vehicle is indicated by a triangle 803 in a second color (P. 0052), a directional compass 812 located towards the right of the display info shows the vehicle's current cardinal direction of travel (P. 0054) When the user zooms into the aerial view and the vehicle is traveling, the user will see the zoomed in aerial view of the traveling vehicle and Sartipi discloses a traveling vehicle 1310 traveling on a path on a map (P. 0075, Figure 13), displaying a .  Therefore, considering the teachings of Lacaze, Kawai, Leblang, Setton and Sartipi, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the polygonal projections having movement across the map when the map is animated in time with the teachings of Lacaze, Kawai, Leblang, Setton and Sartipi.  One would have been motivated to combine the polygonal projections having movement across the map when the map is animated in time with the teachings of Lacaze, Kawai, Leblang, Setton and Sartipi in order to allow a user of Lacaze to update both the video image and the vehicle position on the map simultaneously as the user scrolls through the image display with the timeline, the image corresponding to the video taken at the vehicle’s position at the time shown on the timeline and providing more detail for the 

Claim 14. Lacaze, Kawai, Leblang, Setton and Sartipi discloses the method of claim 12, and Lacaze further discloses the relevant video sensors comprise at least one moving video sensor, at least one stationary video sensor, or a combination thereof, the point selected on either the navigation map 800 or the scroll bar 816 will display the corresponding camera image 814 at the vehicle's respective time and position (P. 0057), the user can watch a live stream (P. 0077).  

Claim 15. Lacaze, Kawai, Leblang, Setton and Sartipi discloses the method of claim 12, and Lacaze further discloses the present invention is an after-action and real time mission review tool that displays camera, ladar and navigation sensor data (P. 0008), the current position of the vehicle is indicated by a triangle 402 in a second color (P. 0043), the point selected on either the navigation map 400 or the scroll bar 603 will display the corresponding camera image 601 at the vehicle's respective time and position (P. 0049), the current position of the vehicle is indicated by a triangle 803 in a second color (P. 0052), a directional compass 812 located towards the right of the display info shows the vehicle's current cardinal direction of travel (P. 0054), the point selected on either the navigation map 800 or the scroll bar 816 .  Sartipi further discloses the magnified portion defined by the map magnifier contains one or more interactive map elements that, in its enlarged state, can be selected to cause the device to provide further information about a map element or object displayed within the magnified portion (P. 0085).  Therefore, considering the teachings of Lacaze, Kawai, Leblang, Setton and Sartipi, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine in response to receiving an indication of a selection of a polygon representing the polygonal projection onto the Earth surface of a particular video sensor's observed view, invoking a video request for the particular video sensor and displaying a video stream of streaming video from the particular video sensor that is received in response to the video request with the teachings of Lacaze, Kawai, Leblang, Setton and Sartipi.  One would have been motivated to combine in response to receiving an indication of a selection of a polygon representing the polygonal projection onto the Earth surface of a particular video sensor's observed view, invoking a video request for the particular video sensor and displaying a video stream of streaming video from the particular video with the teachings of Lacaze, Kawai, Leblang, Setton and Sartipi in order to allow a user in order to allow a user to quickly and efficiently navigate to and select an object among a plurality of objects on a screen.

Claim 16. Lacaze, Kawai, Leblang, Setton and Sartipi disclose the method of claim 12, and Lacaze further discloses, below the camera image 814 is a horizontal scroll bar 816 used to progress through the timeline of the mission; each slider increment 817 is equivalent to moving one second in time. The scroll bar 816 also allows a user to jump to any point from the beginning to the end of the trial; the left and right keyboard keys allow for quickly incrementing or decrementing of the slider 817 (P. 0055), there are two ways to explore the images of the path mapped by the vehicle: in space by clicking on any point of the navigation map 800 or in time by using the horizontal scroll bar 816 or playback controls 817 below the camera image 814 (P. 0057).  That is, Lacaze does not disclose selecting the aerial view in order to display a camera image or stream from the selected vehicle, but Lacaze does disclose selecting a vehicle at a position and time in the aerial view in order to display the associated camera image or stream.  Sartipi further discloses the magnified portion defined by the map magnifier contains one or more interactive map elements that, in its enlarged state, can be selected to cause the device .  Therefore, considering the teachings of Lacaze, Kawai, Leblang, Setton and Sartipi, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine in response to receiving an indication of a selection of a polygon representing the polygonal projection onto the Earth surface of a particular video sensor's observed view at a particular time, invoking a video player showing playback of video for the particular video sensor relevant to the particular time with the teachings of Lacaze, Kawai, Leblang, Setton and Sartipi.  One would have been motivated to combine in response to receiving an indication of a selection of a polygon representing the polygonal projection onto the Earth surface of a particular video sensor's observed view at a particular time, invoking a video player showing playback of video for the particular video sensor relevant to the particular time with the teachings of Lacaze, Kawai, Leblang, Setton and Sartipi in order to allow a user in order to allow a user to quickly and efficiently navigate to and select an object among a plurality of objects on a screen.

Claim 17. Canceled.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11,  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

[C]laim 1 has been amended to recite that: the prediction of the future location comprises associating each updated stream from the video sensor with a function allowing prediction of future values of the video sensor.

The examiner has combined new prior art reference Leblang for the amended limitations.  Leblang discloses that a user may use a device with a camera to take a video of a scene of an environment in which the user is moving.  The invention will examine the video taken by the user device and based on the calculated speed of the user, predict a probably path of travel of the user to determine the likelihood of a collision by the user with another object captured in the video of the user’s device.  The object may be stationary of moving.
Primary reference Lacaze disclosed a remotely controlled vehicle with a mounted camera that transmits video images to a remote user.  The video images are displayed to the user as well as a map with both an indication of the current location of the remote vehicle and at least a previously traveled path.  Lacaze also discloses that multiple vehicles may be tracked.  Combining Leblang with Lacaze allows a user to track multiple vehicles and provides the user with a measure of situational awareness of the tracked vehicles, including avoiding collisions.

Applicant's arguments filed 29 November 2021 have been fully considered but they are not persuasive.

[C]laim 1 has been amended to recite that: the geographical visualization view further comprises a trajectory path of the first object; the trajectory path has an invisible buffer placed around it such that, when an input from the user indicating a selection of the invisible buffer is received by the GIS, it is interpreted by the GIS to be a selection of the trajectory path; and the geographical visualization view further comprises a marker to tag the trajectory path of the first object. These advantageous features of the claimed invention are discussed throughout the original specification and lead to optimization of client-server bandwidth and minimal disruption to geographic visualization (see, e.g., paragraphs [0041] and [0043]).

[T]he combination of Lacaze, Rodgers, and Setton fails to teach or suggest a method as claimed, including the elements currently recited in claim 1. None of Lacaze, Rodgers, or Setton discloses any of the following: predicting a future location by associating each updated stream from a video sensor with a function allowing prediction of future values of the video sensor; a trajectory path of a geographical visualization view comprising an invisible buffer placed around it such that, when an input from the user indicating a selection of the invisible buffer is received by the GIS, it is interpreted by the GIS to be a selection of the trajectory path; or a geographical visualization view that comprises a marker to tag a trajectory path of a first object. Moreover, the applicant submits that, 

Accordingly, the applicant respectfully requests reconsideration and withdrawal of the rejection of claims 1, 2, 8-10 under pre-AIA  35 U.S.C. §103(a).

The examiner respectfully disagrees.  As noted above, Lacaze discloses a remotely controlled vehicle with a mounted camera that transmits video images to a remote user.  The video images are displayed to the user as well as a map with both an indication of the current location of the remote vehicle and at least a previously traveled path.  Lacaze also discloses that multiple vehicles may be tracked and that the speed of each vehicle may be tracked.  With the map displayed simultaneously with the video stream of the mounted camera, a user may tag events in the video and the events will be time-stamped and indicated on a timeline.  When a user clicks on the travel path, an image from cameras on the vehicle are displayed.  The map area where the robot vehicle path, LADAR, and aerial imagery are displayed can be panned and zoomed to get a detailed view of the area.  Plural timelines may be displayed for a vehicle, each timeline for a separate set of events (event file).  A user may zoom to a specific portion of a timeline and select an event to display a comment related to the event and the location of the event on the path.  A user may drag a location line on a timeline and 
While Lacaze does not disclose an invisible buffer around the travel (trajectory) path such that a user may select the path by selecting a point in the buffer near the path, Lacaze does disclose that a user may select a path.  While this limitation is a variation of the path selection function of Lacaze, it is not a novel distinction and the examiner’s combination of Kawai with Lacaze is a proper obviousness rejection.  That is, Kawai discloses displaying at least one camera, wherein a user may view the video image stream of a selected camera.  The camera in Kawai is analogous to the camera mounted robot vehicle of Lacaze.  In Kawai, a user may click near a camera to select the camera, and then pan the camera in different directions.  This allows a user in Lacaze to quickly and efficiently navigate to and select an object among a plurality of objects on a screen.
Furthermore, Lacaze discloses a user may tag events in the video captured by the camera of a vehicle.  The event is notated on the path with an indicator.  A window is provided for user to add, edit, or delete an event.  Lacaze discloses that future work may involve adding a "tag" based search which allows the user to annotate the image data and search by keywords.  In Paragraph 0041, Applicant’s specification states, “[t]he user interface can include markers to tag the movement trajectories on the map in case the trajectories are too small to be seen from global view”, however the claim does not include any language directed to trajectories being too small to be seen from the global view.  In any case, Lacaze does disclose that if an event is selected on a timeline, then an indicator is displayed on the path associated with that event.  That is, .
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Claim 11 includes limitations similar to the limitations of Claim 1 and have been rejected with the same rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        2/17/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177